Citation Nr: 1822710	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection of posttraumatic stress disorder (PTSD).  

2.  Whether a June 1988 rating decision denying entitlement to service connection for adjustment disorder with depression, should be reversed or revised on the basis of a clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Arthur V. Gage, Esq. 


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1984 to February 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In the June 20, 1988, rating decision, the RO inferred a claim for an acquired psychiatric disorder.  

2.  In the June 20, 1988, rating decision, entitlement to service connection for adjustment disorder with depression was denied, but entitlement to service connection for a nervous condition was granted. 

3.  The grant of service connection for a nervous condition was not implemented, and has remained pending since June 1988.  


CONCLUSIONS OF LAW

1.  An effective date of February 13, 1988, for the grant of service connection for PTSD is warranted.  38 U.S.C. § 5110, 5107 (2012); 38 C.F.R. § 3.400 (2017).

2.  As an earlier effective date of February 13, 1988, for the grant of service connection for PTSD is granted, the Veteran's motion for CUE is moot, and the CUE motion must be dismissed.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.105(a), 20.1100 (2017).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3. 400 (2017).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a) (2012).

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2017).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) (2017).

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3) (2012); 38 C.F.R. §§ 3.1(p), 3.155(a) (2017).

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is required to adjudicate all issues reasonably raised by a liberal reading of the Veteran's statements, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his/her representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a) (2012); 38 C.F.R. §§ 3.151(a) (2017).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2017).

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 9, 84 (2009).

Facts and Discussion

The Veteran's last period of active service ended February 12, 1988.  

After she was discharged from service, her first contact with VA was February 26, 1988, when the RO received her claim for service connection.  In February 1988, the Veteran filed a claim for chronic Epstein Barr virus, amenorrhea, and shattered shoulder/scapula, with a note that she was unsure as to the cause of the amenorrhea.  

A general medical examination was conducted in March 1988 and April 1988.  

In March 1988, at the Tucson VAMC, it was noted that the Veteran had been misdiagnosed with HIV during service.  Upon being diagnosed with HIV, she ended her relationship with her partner, and terminated her pregnancy.  She subsequently attempted suicide via motorcycle accident, became anorexic, bulimic, and otherwise reckless.  The Veteran reported believing her problems were tied to anorexia and bulimia.  She was uncomfortable, and lacked energy.  The examiner indicated she was depressed, impulsive, rebellious, and sensitive to slights from others, and had anger and low energy levels.  

At an April 1988, examination, it was noted she had been diagnosed during service with HIV, which this was later given a revised diagnoses of Epstein-Barr virus.  During this period she developed psychiatric symptoms, was depressed, lost weight, was hospitalized at Walter Reed on the psychiatric ward with anorexia and depression.  She believed she was going to die, so she became reckless, bought a motorcycle, and spent the money that she had saved for her education.  She was pregnant, and had an abortion as a result of the HIV diagnosis.  She was given an administrative discharge from service.  She was still feeling depressed and very angry at the military for their misdiagnosis.  Her symptoms included feeling depressed, and she endorsed difficulty sleeping.  She had no sexual interest, and denied current suicidal ideation.  Her concentration was fair.  She denied psychotic symptoms.  She was bulimic, saying that every time she eats she vomits.  She was diagnosed with adjustment disorder with depressed mood.  She was discharged in February 1988, due to substandard duty performance, which she reported as being a direct result of a negative attitude brought by inadequate medical care.  

In June 1988 a rating decision was issued.  The issues cited are: "chronic Epstein-Barr virus, right shoulder injury, amenorrhea, fracture left little finger, rib fractures, and adjustment disorder with depression."

The decision states ... "service connection is conceded for nervous condition diagnosed shortly following military service in light of veteran's history of significant weight loss and pervious[sic] psychiatric evaluation in service.  Adjustment disorder with depression shown at VAE is considered to be of an acute and transitory nature."  The code sheet associated with this decision identifies adjustment disorder with depression, and denotes it is non-service connected.   

In July 1988, the Veteran was notified of the decision, with a note that service connection was not established for neurosis, with no mention of adjustment disorder with depression, or a nervous condition.  

The Board notes the original claim for service connection filed in February 1988, did not identify adjustment disorder with depression or nervous condition as specifically claimed issues.  However, as is evidenced by the June 1988 rating decision, the RO listed as issues adjustment disorder with depression, and stated nervous condition was granted, the Board can only conclude that the RO inferred a claim for a psychiatric condition.  

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. At 5.  In light of the Court's decision in Clemons, and the subsequent grant of PTSD by the RO in 2009, the Veteran's claim has been characterized broadly to encompass claims for all psychiatric disorders, to include PTSD, that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

(The Board is required to consider all issues raised either by the claimant or the evidence of record).  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).

The language of the June 1988 decision is clear, "service connection is conceded for nervous condition diagnosed shortly following military service in light of veteran's history of significant weight loss and pervious [sic] psychiatric evaluation in service."  

The RO failed to implement the rating action which granted service connection for nervous condition, now characterized as PTSD.  Therefore, the June 1988 rating decision did not become final, and remained pending.  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) (2017).  Here, the inferred claim of entitlement to a psychiatric condition was made within one year from release from duty, therefore the effective date for the grant of service connection for PTSD is February 13, 1988-the day following her separation from service.  In other words, an effective date of February 13, 1988, is warranted for the grant of service connection for PTSD.  

III. Clear and Unmistakable Error in the June 1988 Rating Decision

A claim of CUE constitutes a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527(Fed. Cir. 1994).  Absent a finding of CUE, final decisions are accepted as correct. 38 C.F.R. § 3.105(a).  A finding of CUE requires the relevant prior and final decision to be reversed or amended. 
38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

With regard to the motion for a finding of CUE in the June 1988 Rating Decision, the Board finds that the CUE motion should be dismissed.  As stated above, the Board grants the Veteran a February 13, 1988, effective date for her PTSD.  As the Veteran has been granted an earlier effective date, the Board discerns no prejudice to the Veteran by dismissing her CUE motion. 

Further, as discussed above, the Board found that the Veteran's psychiatric disorder grant remained pending from the June 1988 decision.  The grant of an earlier effective date has rendered the RO's June 1988 rating decision non-final.  Because a CUE motion is not valid in the absence of a final decision, the Veteran's allegation of CUE is moot and there is no error of fact or law for the Board to consider on appeal.  See 38 U.S.C. § 7105.
ORDER

Entitlement to an effective date of February 13, 1988, for the grant of service connection for PTSD is granted.  

The motion for CUE for the entitlement to an earlier effective date for the grant of service connection for PTSD, having been rendered moot, is dismissed.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


